TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00379-CV



                                  Cindy Schlapper, Appellant

                                               v.

       Rand Forest, Buck Childers, Robert Stewart d/b/a Robert Leonard, Dorothy
        Stewart Uzell, Betty Stewart Hanson, Mike Keuhl, Harbor Ventures, Inc.,
          Flagship Marine Corporation, and Shoreline Development, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
       NO. GN500033, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Cindy Schlapper filed an unopposed motion to withdraw her notice of

appeal. Appellant’s motion is granted and the appeal is dismissed.




                                            __________________________________________

                                            Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: July 21, 2005